Filed 6/30/14 P. v. Rauls CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B248085

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. BA399570)
          v.

DARRELL RAULS,

          Defendant and Appellant.




          APPEAL from a judgment of the Superior Court of Los Angeles County,
Dennis J. Landin, Judge. Affirmed.

          Darrell Rauls, in pro. per.; and Brandie Devall, under appointment by the Court of
Appeal, for Defendant and Appellant.
          No appearance for Plaintiff and Respondent.




                                                _______________________
          Darrell Rauls broke into a car parked inside a residential complex and was found
sitting in the driver’s seat by a security guard. Rauls fled. He was later arrested, charged
with second degree burglary and convicted of that offense following a jury trial. We
affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
          1. Arraignment on the Felony Complaint
          A felony complaint charged Rauls with second degree burglary in violation of
                           1
Penal Code section 459. After Rauls failed to appear at his July 6, 2012 arraignment, but
                                                                       2
with sufficient excuse (a “miss-out”), his arraignment was continued. Rauls was not
represented by counsel.
          On July 20, 2012 Rauls appeared for arraignment on the felony complaint and
requested to represent himself. (Faretta v. California (1975) 422 U.S. 806 [95 S. Ct.
2525, 45 L. Ed. 2d 562] (Faretta)). However, Rauls did not complete the advisement and
waiver of right to counsel form (commonly referred to as a Faretta waiver). As the trial
court observed, although Rauls signed the form, he failed to initial one or more boxes
indicating his understanding of, and agreement with, the explanations of the
constitutional right to self-representation, the dangers and advantages of self-
representation and the charges and consequences. Rauls also made handwritten
comments on the form. Next to the uninitialed boxes, Rauls wrote that the accompanying
explanations of the right to self-representation and of the necessity to act as his own
lawyer, without the assistance of a professional attorney, were “inconsistent” with the
Sixth Amendment, Faretta and McKaskle v. Wiggins (1984) 465 U.S. 168, 179 [104 S.
Ct. 944,79 L.Ed.2d 122]. Immediately above his signature, Rauls wrote, “This is not a
waiver of the right to have the assistance of counsel during pretrial & trial proceedings.”


1
          Statutory references are to the Penal Code.
2
      At our request Raul’s appellate counsel determined no reporter’s transcripts had
been prepared for the July 6, 2012 hearing.
                                               2
       When the trial court inquired about the uninitialed boxes, Rauls replied that those
particular explanations were inconsistent with Faretta, which, according to Rauls, does
not preclude a defendant who elects self-representation from also receiving the assistance
of counsel. The court advised Rauls it could only appoint standby counsel for a self-
represented defendant. After further discussion, the court denied “without prejudice” the
Faretta motion, finding Rauls had failed to satisfy the court he understood his
constitutional right to, as well as the dangers of, self-representation. Over Rauls’s
objection, the court appointed the public defender’s office to represent Rauls, entered a
plea of not guilty on Rauls’s behalf and set a preliminary hearing date.
       2. Preliminary Hearing (August 24, 2012)
                                                                                           3
       By the preliminary hearing on August 24, 2012 Rauls was representing himself.
He waived his constitutional right not to testify following the People’s presentation of
evidence and denied committing auto burglary. At the conclusion of the hearing, the
magistrate denied Rauls’s motion to dismiss and held him to answer. The magistrate did
not advise Rauls he had a right to counsel or secure from Rauls a waiver of that right.
       3. Arraignment on the Information (September 7, 2012)
       The People charged Rauls in an information with one count of second degree
burglary. The information specially alleged Rauls had suffered four prior serious or
violent felony convictions within the meaning of the three strikes law (§§ 667, subds. (b)-
(i), 1170.12, subds. (a)-(d)) and had previously served two separate prison terms for
felonies (§ 667.5, subd. (b)).
       At his arraignment on September 7, 2012 Rauls pleaded not guilty and denied the
special allegations. The trial court advised Rauls of his right to be represented by an
attorney, which Rauls waived. The court appointed standby counsel. When questioned
by Rauls, the court explained to him the role of standby counsel, stressing that standby


3
       Rauls asserts in his supplemental brief that he completed the Faretta waiver on
August 3, 2012. There is no reporter’s transcript of that hearing or a copy of the form in
the record on appeal.
                                             3
counsel does not serve as cocounsel to a self-represented defendant. With that
understanding, Rauls confirmed he still wanted to represent himself. Rauls retained his
self-represented status throughout the proceedings in this case.
       4. Motion To Set Aside the Information and Other Pretrial Motions
       On September 28, 2012 Rauls moved to set aside the information (§ 995), arguing
the magistrate’s failure to readvise him of his right to counsel at the preliminary hearing
violated his Sixth Amendment and statutory rights to counsel. The trial court heard and
denied the motion on October 19, 2012. Rauls’s oral motion for assistance from standby
                                                      4
counsel was heard and denied on November 8, 2012. On January 9, 2013 the People
filed an amended information adding a third prior prison term allegation.
       5. Verdict, Pre-sentencing Motions and Sentencing
       On March 8, 2013 the jury found Rauls guilty of second degree burglary. Rauls
waived his right to a jury and elected to have a bench trial on the prior conviction
allegations. Following the bench trial, the court found true one prior strike and one prior
prison term allegation.
       The court heard and denied Rauls’s motions for a new trial and to dismiss his prior
strike conviction (People v. Superior Court (Romero) (1996) 13 Cal. 4th 497; § 1385) and
his petition for a writ of habeas corpus.
       The court sentenced Rauls to an aggregate state prison term of five years,
consisting of four years (the middle term of two years doubled under the three strikes
law) for second degree burglary, plus one year for the prior prison term enhancement.
The court awarded Rauls presentence custody credit of 562 days and imposed statutory
fees, fines and assessments.
                                       DISCUSSION
       We appointed counsel to represent Rauls on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On December 24,
2013 we advised Rauls he had 30 days within which to personally submit any contentions
4
       There is no transcript of the November 8, 2012 hearing in the record on appeal.
                                             4
or issues he wished us to consider. We granted Rauls several extensions of time and a
request to augment the record on appeal. On April 1, 2014 we received a hand-printed,
19-page supplemental brief plus exhibits in which Rauls challenged his conviction on a
number of grounds.
       To the extent they can be understood, Rauls’s claims are that he was denied his
rights to represent himself and to be arraigned before a neutral magistrate on July 6,
2012, to represent himself after refusing to complete the Faretta waiver on July 20, 2012,
and to meaningful self-representation on November 8, 2012, when the trial court denied
his motion to be assisted by standby counsel. Rauls also maintains the trial court acted in
excess of its jurisdiction on October 19, 2012 by denying his motion to set aside the
information.
       1. July 6, 2012 Arraignment on the Felony Complaint
       Rauls asserts in his supplemental brief a minute order attached as an exhibit
indicating he did not appear at the July 6, 2012 arraignment does not reflect what actually
occurred. According to Raul, he did appear in court on that date, and his due process
right to arraignment before a neutral magistrate and his Sixth Amendment right to self-
representation were violated. In making these claims, Rauls relies on information outside
the record, specifically statements purportedly made by the magistrate and counsel during
and after the hearing. We cannot consider such matters on a direct appeal. (See People
v. Szeto (1981) 29 Cal. 3d 20, 35 [“[m]atters not presented by the record cannot, of course,
be considered on the suggestion of counsel in briefs or in affidavits attached thereto”].)
       2. July 20, 2012 Arraignment on the Felony Complaint
       Rauls contends he was improperly denied his right to self-representation on
July 20, 2012 solely because he refused to initial all the boxes on the Faretta waiver form
at the arraignment hearing. However, the record reflects Rauls did not unequivocally
waive his right to counsel and invoke his right to self-representation at the hearing, as
required by Faretta and cases that follow it. (See Faretta, supra, 422 U.S. at p. 835;
People v. Valdez (2004) 32 Cal. 4th 73, 97-98.) Indeed, from his written comments on the

                                              5
Faretta waiver and his oral explanation of those comments to the court, it is clear Rauls
mistakenly believed he was entitled to the assistance of counsel while representing
himself and thus did not understand or accept the dangers of self-representation. No
Faretta error occurred.
       3. October 19, 2012 Hearing on Motion To Set Aside the Information
       As discussed, in his motion to set aside the information Rauls claimed the
magistrate deprived him of his Sixth Amendment and statutory rights by failing to
readvise him of his right to counsel at the preliminary hearing. Rauls now contends the
trial court acted in excess of its jurisdiction in denying his motion to set aside the
information.
       The Sixth Amendment does not compel the trial court to readvise a defendant of
the right to counsel at each hearing or each stage of the same criminal proceeding.
Although Rauls failed to complete the Faretta waiver at his July 20, 2012 arraignment on
the felony complaint, he did initial the box accompanying the explanation of his
                                                                               5
constitutional right to counsel, indicating he understood and agreed with it. The court
was not constitutionally obligated to readvise Rauls at the preliminary hearing. (See
People v. Crayton (2002) 28 Cal. 4th 346, 362-363 [failure of trial court to readvise
defendant who was clearly and fully admonished of the risks involved in representing
himself was not error “of federal constitutional magnitude”].)
       As for a statutory obligation, Rauls was properly advised of his right to counsel at
his arraignment on the felony complaint (§ 859) and readvised at his arraignment on the
information (§ 987). No more is required by California law. (See People v. Crayton,
supra, 28 Cal.4th at p. 360 [governing statutes require that defendant be advised of the
right to counsel when the defendant is brought before a magistrate and advised of the
filing of the complaint and, after the preliminary examination, when the defendant is
5
       The Faretta waiver provided, “A. Right to an Attorney – I understand that I have
an absolute right to be represented by an attorney at all stages of the proceedings and, if I
do not have the money to pay for an attorney, that one will be appointed for me by the
Court at no cost.”
                                               6
arraigned in superior court on the information].) The trial court properly denied Rauls’s
motion to set aside the information.
       4. November 8, 2012 Hearing on Motion for Assistance from Standby Counsel
       Rauls’s argument the trial court deprived him of his right to meaningful self-
representation by denying his oral motion for limited assistance from standby counsel is
fatally flawed. Rauls had no constitutional right to the appointment of standby counsel.
(McKaskle v. Wiggins, supra, 465 U.S. at pp. 183-184; People v. Clark (1992) 3 Cal. 4th
41, 111, see also People v. Bloom (1989) 48 Cal. 3d 1194, 1218.)
       We have examined the entire record and are satisfied Rauls’s counsel has
complied fully with his responsibilities and no arguable issues exist. (Smith v. Robbins
(2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly (2006)
40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                       DISPOSITION
       The judgment is affirmed.



                                                 PERLUSS, P. J.


       We concur:



                                                             *
              WOODS, J.                          SEGAL, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                             7